Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Corus Entertainment receives Toronto Stock Exchange approval for renewal of normal course issuer bid TORONTO, Feb. 13 /CNW/ - Corus Entertainment Inc. (TSX: CJR.B; NYSE: CJR) today announced that the Toronto Stock Exchange ("TSX") has accepted the notice filed by Corus of its intention to renew its Normal Course Issuer Bid for its Class B Non-Voting Participating Shares through the facilities of the TSX. Pursuant to the terms of its Normal Course Issuer Bid, Corus may, during the 12-month period commencing February 15, 2008 and ending February 14, 2009, purchase for cancellation up to a total of 6,000,000 Class B Non-Voting
